DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 11/05/2020 have been entered.  Claims 1-17 and 19 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.  Previous rejection under 35 U.S.C. 112(d) has been withdrawn in light of Applicant’s amendments.  Response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has been amended to recite inter alia, “wherin the cap is slid onto the endoscope head body simultaneously with the pivot member being slid onto the Albarran lever,” (emphasis added).  There is no support in the specification for the pivot member being slid onto the Albarran lever.  Instead, paragraph [0089] of the specification teaches, “the cap 3 is slid in the proximal direction onto the endoscope head body 11 and, thus, also the fork portion 22 of the Albarran lever 2 is slid onto the arm 452.”  That is, the specification teaches the Albarran lever being slid into the pivot member, not the pivot member being slid onto the Albarran lever.  As such, the claim is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2016/0270637) in view of Nakazawa et al. (U.S. 5,569,157).
With respect to claim 15, Tanaka et al. teaches an endoscope head comprising an endoscope head body (30) in which at least one working channel (14) is formed, wherein, on a distal side of the endoscope head body, a pivot member (80) actuatable from a proximal side by 
the Albarran lever is arranged at the pivot member such that it is displaceable relative to the pivot member, 
wherein the Albarran lever is arranged at the pivot member such that the Albarran lever is slidably removable relative to the pivot member in a distal direction from the endoscope head body (para [0089]),
wherein the endoscope head further comprises a cap (26) which can be distally slid onto the endoscope head (FIG. 4) and in which the Albarran lever is arranged such that it can be pivoted relative to the cap (FIG. 2, 3).
However, Tanaka et al. does not teach a common assembly.
With respect to claim 15, Nakazawa et al. teaches an analogous endoscope head wherein the endoscope head further comprises a cap which can be distally slid onto the endoscope head, the cap having a lever holder (80) configured to hold the Albarran lever, and wherein the Albarran lever and the cap form a common assembly which, on the distal side of the endoscope head body, is detachably mountable as a unit, and wherein the cap is slid onto the endoscope head body simultaneously with the pivot member being slid onto the Albarran lever (FIG. 19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope head of Tanaka et al. to have the lever and the cap form a common assembly as taught by Nakazawa et al. in order to allow for members around the forceps raising base to be removed at once together with the detachable distal end portion, which improves cleaning properties and reduces and the time and labor for a cleaning operation (14:45-50; 16:52-54 of Nakazawa et al.).
With respect to claim 16, Tanaka et al. teaches the cap comprises an opening which corresponds to a working channel end opening (FIG. 3).
With respect to claim 17, Nakazawa et al. teaches the pivot member actuatable from the proximal side by the control wire, is installed in the endoscope head body (after assembly, see FIG. 5 for example).

Allowable Subject Matter
Claims 1-14 and 19 are allowed.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Nakazawa does not teach the amended claim limitation are not persuasive at least because Applicant provides arguments with respect to the embodiment of FIG. 4a of Nakazawa and FIG. 23 of Nakazawa while the rejection relies on the embodiment of FIG. 19 of Nakazawa.  Applicant has not provided any arguments that the embodiment of FIG. 19 does not meet the amended limitations of claim 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795